
	
		I
		112th CONGRESS
		1st Session
		H. R. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction for certain expenses of elementary and secondary school teachers
		  to $500 and to extend it through 2013.
	
	
		1.Short titleThis Act may be cited as Teacher Tax Reduction Act of
			 2011.
		2.Increase and
			 extension of deduction for certain expenses of elementary and secondary school
			 teachers
			(a)In
			 GeneralSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain trade and business deductions of
			 employees) is amended—
				(1)by striking
			 $250 and inserting $500, and
				(2)by striking
			 during 2002 and all that follows through 2011 and
			 inserting after 2001 and before 2014.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
			
